Citation Nr: 0706648	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  05-12 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for service-connected 
bilateral hearing loss, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

P. G. Vance, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1951 to 
December 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the St. 
Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO granted the veteran's claim 
seeking entitlement to an increased rating for service-
connected bilateral hearing loss and assigned a 10 percent 
rating, effective March 24, 2004.

Applicable law mandates that when a veteran seeks an 
increased rating, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  See AB 
v. Brown, 6 Vet. App. 35 (1993).  The veteran has objected to 
the award of a 10 percent rating in his Notice of 
Disagreement and Appeal and the matter remains before the 
Board for appellate review.

FINDINGS OF FACT

1.  As defined by VA regulations, the veteran manifested a 
Level V hearing loss in his right ear and a Level II hearing 
loss in his left ear in March 2003.

2.  As defined by VA regulations, the veteran manifested a 
Level V hearing loss in his right ear and a Level IV hearing 
loss in his left ear in April 2004.

3.  As defined by VA regulations, the veteran manifested a 
Level VI hearing loss in his right ear and a Level II hearing 
loss in his left ear in March 2005.




CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for service-connected bilateral hearing loss have not been 
met for the period of this appeal.  38 U.S.C.A. § 1155, 
5107(a) (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant of the information or 
evidence necessary to substantiate the claim, and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Notice must meet both timeliness and content 
requirements.  It must be provided to the claimant before the 
initial unfavorable decision on a claim for VA benefits, and 
it must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  

In this case, the RO provided the veteran with notice of the 
information or evidence needed to substantiate his claim, 
including that which he was to provide and that which VA 
would provide, in an April 2004 letter, prior to the initial 
decision on the claim in May 2004.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met in this case.

The four content requirements have also been satisfied, and 
the veteran has not alleged that VA failed in this regard.  
The letter fulfilled the first content requirement by 
informing the veteran that to substantiate his claim for an 
increased rating, the evidence must show that his service-
connected condition has gotten worse.
 
The second content requirement, concerning the information or 
evidence that the veteran was to provide, has been met.  The 
RO informed the veteran that he should submit the following: 
medical or other evidence showing an increase in the severity 
of his bilateral hearing loss, including medical treatment 
records and lay statements regarding observable 
symptomatology; the dates and places of recent VA medical 
treatment; and sufficient identifying information regarding 
other records relevant to his claim that he would like the RO 
to obtain.

Pursuant to the third content requirement, the veteran was 
notified of the information and evidence that VA would 
provide.  The RO informed him that VA would obtain relevant 
records held by any federal agency, including medical records 
from the military, VA, and the Social Security Administration 
(SSA); that VA would assist him in getting records not held 
by a federal agency, including local government records, 
private medical records, and employment records identified by 
the veteran.  The RO also informed the veteran that to enable 
VA to obtain private treatment records, he should fill out 
certain Release of Information forms that would authorize the 
RO to assist him in this regard, and the RO provided him with 
the forms.

Finally, the fourth content requirement has been met.  In the 
April 2004 letter, the RO instructed the veteran to identify 
"any" other evidence or information that would support his 
claim and, if in his possession, to submit it to the RO.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present appeal, the veteran was provided with notice 
of the type of information and evidence needed to 
substantiate his claim for an increased disability rating, 
but he was not provided with notice of the type of evidence 
necessary to establish an effective date when an increase is 
granted.  Despite the inadequate notice provided to the 
veteran on this element, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision 
regarding entitlement to a rating in excess of 10 percent.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  Concerning 
this, as the Board has concluded below that the preponderance 
of the evidence is against the appellant's claim for an 
increased rating, any questions as to the appropriate 
effective date to be assigned are rendered moot.
 
The duty to assist the veteran has been satisfied in this 
case.  Service, VA, and private medical records are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the appellant's claim.  VA is not on notice 
of any evidence needed to decide the claim which has not been 
obtained.  The veteran was provided with VA compensation and 
pension (C&P) audio examinations in March 2003, April 2004, 
and March 2005.  For these reasons, the Board concludes that 
VA has fulfilled the duty to assist the veteran in this case.




Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the principal concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

In this case, the veteran is contending that his service-
connected bilateral hearing loss has increased in severity 
and a disability rating in excess of 10 percent is warranted 
to reflect the changed nature of the disorder.  After a 
careful consideration of the record under the laws and 
regulations as set forth above and below, the Board finds the 
preponderance of the evidence weighs against the award of a 
higher rating for the period of this claim.

Disability ratings for service-connected hearing loss are 
derived from Table VII of 38 C.F.R. § 4.85 by a mechanical 
application of the rating schedule to numeric designations 
assigned after audiometric evaluations are performed.  See 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The 
numeric designations correspond to eleven auditory acuity 
levels, indicated by Roman numerals, where Level I denotes 
essentially normal acuity and Level XI denotes profound 
deafness.  The assignment of the appropriate numeric level is 
based on the results of controlled speech discrimination 
tests in combination with the claimant's average hearing 
threshold.  The average threshold is obtained from pure tone 
audiometric tests in the frequencies of 1000, 2000, 3000, and 
4000 Hertz.  38 C.F.R. § 4.85.

Rating specialists use either Table VI or VIa of 38 C.F.R. 
§ 4.85 to determine the correct Roman numeral designation.  
Table VIa is employed when the use of speech discrimination 
tests is not appropriate due to language difficulties, 
inconsistent speech discrimination scores, etc., or it may 
also be used in cases of exceptional hearing loss pursuant to 
38 C.F.R. § 4.86.  When the pure tone threshold at each of 
the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more, the rating specialist will use 
whichever of the two tables provides the higher numeric 
level.  38 C.F.R. § 4.86(a).  Each ear will be evaluated 
separately.  When the pure tone threshold is 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the 
rating specialist will again use whichever of the two tables, 
VI or VIa, gives the higher Roman numeral, but will then 
elevate that numeral to next higher level.  38 C.F.R. § 
4.86(b).  In all other cases, Table VI is employed.

In March 2003, the veteran received a VA audio examination.  
Audiometric testing revealed pure tone thresholds, in 
decibels, as follows:
 

HERTZ

1000
2000
3000
4000
Average
RIGHT
65
55
70
75
66
LEFT
55
40
60
65
55

Speech discrimination scores based upon the Maryland CNC Word 
List were 92 percent for the right ear and 88 percent for the 
left ear.  Under Table VI of 38 C.F.R. § 4.85, these findings 
equate to a Level II hearing loss in both ears and result in 
a 0 percent, noncompensable rating under Table VII.  When 
Table VIa is applied for the veteran's right ear, pursuant to 
38 C.F.R. § 4.86(a), the findings equate to a Level V hearing 
loss for the right ear and a Level II hearing loss for the 
left ear, resulting in a 10 percent rating under Table VII.

In April 2004, the veteran received a second VA audio 
examination.  His pure tone thresholds, in decibels, were as 
follows:


HERTZ

1000
2000
3000
4000
Average
RIGHT
65
55
75
75
68
LEFT
60
40
65
65
58

Multiple speech discrimination scores based upon the Maryland 
CNC Word List were provided for each ear.  Scores for the 
right ear were: 84% at 95dB/65dB masking; 76% at 100dB/70dB 
masking; 80% at 105dB/75dB masking; and 68% at 110dB/80dB 
masking.  Scores for the left ear were 88% at 95 dB/no 
masking and 80% at 100dB/no masking.  In an April 2005 email, 
the RO requested clarification from the examiner regarding 
the appropriate percentages to use when rating the veteran.  
The examiner replied that the results of a more recent 
examination, in March 2005, supplanted the April 2004 
findings and should be used instead.  Without certain speech 
discrimination scores, the Board has employed Table VIa to 
evaluate the veteran's hearing, showing a Level V hearing 
loss for the right ear and a Level IV hearing loss for the 
left ear and resulting in a 10 percent rating under Table 
VII.

In July 2004, the veteran received private audiometric 
testing from Heartland Health.  The results, presented in 
graphical rather than numerical form, are not amendable to 
interpretation by VA for rating purposes.



In March 2005, the veteran received a third VA audio 
examination.  His pure tone thresholds, in decibels, were as 
follows:


HERTZ

1000
2000
3000
4000
Average
RIGHT
60
70
75
75
70
LEFT
60
40
65
65
58

Speech discrimination scores based upon the Maryland CNC Word 
List were 80 percent for the right ear and 92 percent for the 
left ear.  Under Table VI of 38 C.F.R. § 4.85, these findings 
equate to a Level IV hearing loss in the right ear and a 
Level II hearing loss in the left ear, resulting in a 0 
percent, noncompensable rating under Table VII.  When Table 
VIa is applied for the veteran's right ear, pursuant to 
38 C.F.R. § 4.86(a), the findings equate to a Level VI 
hearing loss for the right ear and a Level II hearing loss 
for the left ear, resulting in a 10 percent rating under 
Table VII.

As none of the audiometric findings support an evaluation in 
excess of 10 percent, the Board concludes that the veteran's 
service-connected hearing loss is appropriately rated for the 
period on appeal.  Accordingly, with the preponderance of the 
evidence against the claim for a higher rating, the benefit-
of-the-doubt provision of 38 U.S.C.A. § 5107(b) does not 
apply and the claim must be denied.

In reaching this determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board 
finds that the evidence does not present such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1); 
see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

Entitlement to an increased rating for service-connected 
bilateral hearing loss, currently evaluated as 10 percent 
disabling, is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


